                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                     AMARILLO DIVISION

 UNITED STATES OF AMERICA                           §
                                                    §
      Plaintiff,                                    §
                                                    §
 v.                                                 §    Criminal Action No. 2:19-CR-00021-Z-BR
                                                    §
 JUAN VELASQUEZ-SOLIS (2)                           §
                                                    §
      Defendant.                                    §

                    ORDER ADOPTING REPORT AND RECOMMENDATION
                            CONCERNING PLEA OF GUILTY

         On September 13, 2019, the United States Magistrate Judge issued a Report and Recommendation

Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant

Juan Velasquez-Solis filed no objections to the Report and Recommendation within the fourteen-day

period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record

in the above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement,

and Plea Agreement Supplement—and thereby determined that the Report and Recommendation is

correct. Therefore, the Report and Recommendation is hereby ADOPTED by the United States District

Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant Juan Velasquez-Solis was

knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant Juan Velasquez-Solis; and

ADJUDGES Defendant Juan Velasquez-Solis guilty of Count One of the Superseding Information in

violation of 18 U.S.C. § 371. Sentence will be imposed in accordance with the Court’s sentencing

scheduling order.


         SO ORDERED, September 30, 2019.


                                                     _______________________________
                                                     MATTHEW J. KACSMARYK
                                                     UNITED STATES DISTRICT JUDGE
